                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                    Eastern Division

In Re:                                                      )   BK No.:     19-22967
Natalja Vildziuniene                                        )
                                                            )   Chapter: 11
                                                            )
                                                                Honorable Timothy A. Barnes
                                                            )
                                                            )
                                    Debtor(s)               )
Natalja Vildziuniene                                        )   Adv. No.: 20-00254
                                                            )
                                                            )
                                    Plaintiff(s)
Kevin P. LaRoe                                              )
                                                            )
                                                            )
                                    Defendant(s)            )

                                             JUDGMENT

        This matter came on to be heard on the motion of Natalja Vildziuniene, debtor and debtor in
possession and plaintiff in this proceeding, pursuant to Fed. R. Bankr. P. 7055 and Federal Rule of Civil
Procedure 55 (a) and (b) for the entry of default and default judgment against Kevin P. LaRoe; the
Plaintiff having provided due notice of the motion; Kevin P. LaRoe having been timely served with the
Summons and Complaint and having failed to appear, plead, or otherwise defend in this proceeding; the
Court having conducted a hearing on the motion and being advised in the premises, orders as follows:

        1.   Judgment is hereby entered in favor of Natalja Vildziuniene and against Kevin P. LaRoe.

         2. Pursuant to 11 U.S.C. ❡363(h), Natalja Vildziuniene may sell both the estate’s interest and
any interest of Kevin P. LaRoe pursuant to order of this Court under 11 U.S.C. ❡363(b) in the realty
commonly known as 3224 N. Ottawa Avenue, Chicago, Illinois and legally described as LOT 15 IN
BLOCK 8 IN GAUNTLETT, FEUERBORN AND KLODE'S BELMONT HEIGHTS ADDITION,
BEING A SUBDIVISION OF THE EAST 1/2 OF THE EAST 1/2 OF THE SOUTHWEST
FRACTIONAL QUARTER OF SECTION 24, TOWNSHIP 40 NORTH, RANGE 12, EAST OF THE
THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS and in the realty commonly known
as 3543 N. Plainfield, Chicago, Illinois and legally described as LOT 12 IN BLOCK 2 IN GEORGE
GAUNTLETI'S FOREST DRIVE SUBDIVISION IN THE WEST 1/2 OF FRACTIONAL
SOUTHEAST 1/4 NORTH OF THE INDIAN BOUNDARY LINE, OF FRACTION SECTION 23,
TOWNSHIP 40 NORTH, RANGE 12 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK
COUNTY, ILLINOIS.

                                                          Enter:




Dated: January 25, 2021                                             United States Bankruptcy Judge


                                                                                       Rev: 20130103_apo
Prepared by:
 Bruce de'Medici (ARDC #6184818)
de'Medici Law
834 Forest Avenue
Oak Park, Illinois 60302
Tel: 312.731.6778
Email: bdemedici@bdemlaw.com




                                   Rev: 20130103_apo
